Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the majority’s holding as to Jeep Corporation. However, I dissent as to the affirmance of the commission’s award of fifteen percent for the claimant in that the commission did not state any basis for such a finding. I recognize that the commission has broad discretion in making such a determination but such discretion is not unlimited. The claimant in this case lost an arm in the work-related accident. I would require the commission to set forth reasons for its decision in finding the minimum award. Without such an explanation independent review by this court is impossible, thus resulting in a mere rubber-stamping of the commission’s finding.
I, therefore, would affirm the judgment of the court of appeals as to Jeep Corporation, but reverse as to the claimant and remand the case to the commission for the purpose of setting forth the reasons for the fifteen-percent award.
Douglas, J., concurs in the foregoing opinion.